DETAILED ACTION
This office action is in response to the amendment filed on 11/19/2021. Claims 1, 8 and 15 are amended. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since Chen (US 2021/0203972) herein after Chen ‘972 in view of Chen (US 2021/0185340) herein after Chen ‘340 will continue to be used to meet several of the claimed limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0203972) herein after Chen ‘972 in view of Chen (US 2021/0185340) herein after Chen ‘340 and in further view of Chuang (US 2021/0185306).

Regarding claim 1, Chen ‘972 discloses the following claim limitations: A method of generating an encoded video bitstream using at least one processor, the method comprising: (Chen ‘972, paragraph 5 discloses apparatus can include a memory storing a set of instructions and one or more processors; in addition paragraph 29 discloses encoding process),
 	making a first determination regarding whether a current layer of a current picture is an independent layer (Chen ‘972, paragraph 109 discloses “If the decoding program determines a resolution (layer) of a current frame is different from the resolution of the reference picture” i.e. this determination implies that the resolution/layer of the current frame/picture is independent of the reference picture because the current frame does not share or rely on the same resolution or layer of the reference frame),
making a second determination regarding whether reference picture resampling is enabled for the current layer (Chen ‘972, paragraph 210 discloses step 1603, whether reference resampling is enabled for the sequence of pictures is determined according to the received bitstream),
based on the first determination and the second determination, disabling wrap-around compensation for the current layer (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture).
wherein the first determination corresponds to vps independent layer flag.
However, in the same field of endeavor Chen ‘340 discloses more explicitly the following: and encoding the current layer without the wrap-around compensation (Chen ‘340, paragraph 141 discloses “an encoder may disable wrap-around motion compensation in PPS level by setting pps_ref_wraparound_offset to a special value” i.e. for encoding without the wrap-around compensation).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Chen ‘972 with Chen ‘340 to create the wrap-around motion compensation method of Chen ‘972 with encoding a current layer by disabling the wrap-around motion compensation.
	The reasoning being is to improve coding efficiency by reducing storage memory and the transmission bandwidth (Chen ‘340, paragraph 3).
	Chen ‘972 and Chen ‘340 do not explicitly disclose the following claim limitation: wherein the first determination corresponds to vps independent layer flag.
However, in the same field of endeavor Chuang discloses more explicitly the following: wherein the first determination corresponds to vps independent layer flag (Chuang, paragraph 4 and table 1 discloses “the vps_max_layers_minus1 specifies the number of video layers in this VPS structure. The syntaxes, vps_all_independent_layers_flag, vps_independent_layer_flag[i], and vps_direct_ref_layer_flag[i][j] specify the inter-layer data reference dependency”).

	The reasoning being is to provide a layer wise video coding to constraining parameters for layer-wise video coding to ensure proper motion compensation process for color video (Chuang, paragraph 2). 

	Regarding claim 2, Chen ‘972, Chen ‘340 and Chuang discloses the method of claim 1, wherein the wrap-around compensation is disabled based on at least one of the first determination indicating that the current layer is not the independent layer, or the second determination indicating that the reference picture resampling is enabled for the current layer (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures).

	Regarding claim 3, Chen ‘972, Chen ‘340 and Chuang discloses the method of claim 1, wherein the first determination is made based on a first flag signaled in a first syntax structure, and wherein the second determination is made based on a second flag signaled in a second syntax structure lower than the first syntax structure (Chen ‘972, paragraphs 104-105 discloses wrap-around motion compensation is signaled in SPS. First, an enabling flag is signaled. If it is true, then wrap-around offset is signaled… "sps_ref_wraparound_enabled_flag" equal to 1 specifies that horizontal wrap-around motion compensation is applied in inter prediction. "sps_ref_wraparound_enabled_flag" equal to 0 specifies that horizontal wrap-around motion compensation is not applied); in addition Chen ‘972, paragraph 109 discloses ref_pic_resampling_enabled_flag" equal to 1 specifies that reference picture resampling may be applied when decoding coded pictures in the coded layer video sequences (CLVSs) referring to the SPS. ref_Pic_resampling_enabled_flag equal to 0 specifies that reference picture resampling is not applied when decoding pictures in CLVSs referring to the SPS).

	Regarding claim 6, Chen ‘972, Chen ‘340 and Chuang discloses the method of claim 1, further comprising: based on the first determination indicating that the current layer is not the independent layer, and the second determination indicating that the reference picture resampling is enabled for the current layer (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture),
 making a third determination regarding whether a width of the current picture is different from a width of a current reference picture, wherein the wrap-around compensation is disabled based the third determination indicating that the width of the current picture is different from the width of the current reference picture (Chen ‘972, paragraph 158 discloses the constraint on the wrap-around motion compensation enabling flag and wrap-around offset is changed to depend on the maximum picture width, which is signaled in SPS. And at a picture level, the check of picture width is introduced. The wrap-around can only be applied to the picture with a width satisfying the condition (i.e. the condition can be any condition set by a designer such as that the width of the current picture is different from the width of the current reference picture). For those pictures of which the width fails to meet condition, the wrap-around is turned off even if "sps_ref_wraparound_enabled_flag" is true).

	Regarding claim 8, Chen ‘972, Chen ‘340 and Chuang discloses a device for generating an encoded video bitstream, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: (Chen ‘972, paragraph 5 discloses apparatus can include a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform),
first determining code configured to cause the at least one processor to make a first determination regarding whether a current layer of a current picture is an independent layer  (Chen ‘972, paragraph 109 discloses “If the decoding program determines a resolution (layer) of a current frame is different from the resolution of the reference picture” i.e. this determination implies that the resolution/layer of the current frame/picture is independent of the reference picture because the current frame does not share or rely on the same resolution or layer of the reference frame),
second determining code configured to cause the at least one processor to make a second determination regarding whether reference picture resampling is enabled for the current layer (Chen ‘972, paragraph 210 discloses step 1603, whether reference resampling is enabled for the sequence of pictures is determined according to the received bitstream),
(Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture),
and encoding code configured to cause the at least one processor to encode the current layer without the wrap-around compensation (Chen ‘340, paragraph 141 discloses “an encoder may disable wrap-around motion compensation in PPS level by setting pps_ref_wraparound_offset to a special value” i.e. for encoding without the wrap-around compensation),
wherein the first determination corresponds to vps independent layer flag (Chuang, paragraph 4 and table 1 discloses “the vps_max_layers_minus1 specifies the number of video layers in this VPS structure. The syntaxes, vps_all_independent_layers_flag, vps_independent_layer_flag[i], and vps_direct_ref_layer_flag[i][j] specify the inter-layer data reference dependency”). The same motivation that was utilized in claim 1 applies equally as well to claim 8.

Regarding claim 9, Chen ‘972, Chen ‘340 and Chuang discloses the device of claim 8, wherein the wrap-around compensation is disabled based on at least one of the first determination indicating that the current layer is not the independent layer, or the second (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures).

Regarding claim 10, Chen ‘972, Chen ‘340 and Chuang discloses the device of claim 8, wherein the first determination is made based on a first flag signaled in a first syntax structure, and wherein the second determination is made based on a second flag signaled in a second syntax structure lower than the first syntax structure (Chen ‘972, paragraphs 104-105 discloses wrap-around motion compensation is signaled in SPS. First, an enabling flag is signaled. If it is true, then wrap-around offset is signaled… "sps_ref_wraparound_enabled_flag" equal to 1 specifies that horizontal wrap-around motion compensation is applied in inter prediction. "sps_ref_wraparound_enabled_flag" equal to 0 specifies that horizontal wrap-around motion compensation is not applied); in addition Chen ‘972, paragraph 109 discloses ref_pic_resampling_enabled_flag" equal to 1 specifies that reference picture resampling may be applied when decoding coded pictures in the coded layer video sequences (CLVSs) referring to the SPS. ref_Pic_resampling_enabled_flag equal to 0 specifies that reference picture resampling is not applied when decoding pictures in CLVSs referring to the SPS).

	Regarding claim 13, Chen ‘972, Chen ‘340 and Chuang discloses the device of claim 8, wherein the program code further includes third determining code configured to cause the at least one processor to, based on the first determination indicating that the current layer is not the (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture),
make a third determination regarding whether a width of the current picture is different from a width of a current reference picture, and wherein the wrap-around compensation is disabled based the third determination indicating that the width of the current picture is different from the width of the current reference picture (Chen ‘972, paragraph 158 discloses the constraint on the wrap-around motion compensation enabling flag and wrap-around offset is changed to depend on the maximum picture width, which is signaled in SPS. And at a picture level, the check of picture width is introduced. The wrap-around can only be applied to the picture with a width satisfying the condition (i.e. the condition can be any condition set by a designer such as that the width of the current picture is different from the width of the current reference picture). For those pictures of which the width fails to meet condition, the wrap-around is turned off even if "sps_ref_wraparound_enabled_flag" is true).

Regarding claim 15, Chen ‘972, Chen ‘340 and Chuang discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more (Chen ‘972, paragraph 5 discloses apparatus can include a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform),
make a first determination regarding whether a current layer of a current picture is an independent layer (Chen ‘972, paragraph 109 discloses “If the decoding program determines a resolution (layer) of a current frame is different from the resolution of the reference picture” i.e. this determination implies that the resolution/layer of the current frame/picture is independent of the reference picture because the current frame does not share or rely on the same resolution or layer of the reference frame),
 	make a second determination regarding whether reference picture resampling is enabled for the current layer (Chen ‘972, paragraph 210 discloses step 1603, whether reference resampling is enabled for the sequence of pictures is determined according to the received bitstream), 
based on the first determination and the second determination, disable wrap-around compensation for the current layer (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture),
(Chen ‘340, paragraph 141 discloses “an encoder may disable wrap-around motion compensation in PPS level by setting pps_ref_wraparound_offset to a special value” i.e. for encoding without the wrap-around compensation),
wherein the first determination corresponds to vps independent layer flag (Chuang, paragraph 4 and table 1 discloses “the vps_max_layers_minus1 specifies the number of video layers in this VPS structure. The syntaxes, vps_all_independent_layers_flag, vps_independent_layer_flag[i], and vps_direct_ref_layer_flag[i][j] specify the inter-layer data reference dependency”). The same motivation that was utilized in claim 1 applies equally as well to claim 15.

	Regarding claim 16, Chen ‘972, Chen ‘340 and Chuang discloses the non-transitory computer-readable medium of claim 15, wherein the wrap- around compensation is disabled based on at least one of the first determination indicating that the current layer is not the independent layer, or the second determination indicating that the reference picture resampling is enabled for the current layer  (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures).

Regarding claim 19, Chen ‘972, Chen ‘340 and Chuang discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the one or more processors to, based on the first determination indicating that the current layer is not the independent layer, and the second determination indicating that the reference picture (Chen ‘972, paragraph 211 discloses step 1605, in response to the reference resampling being enabled for the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the sequence of pictures; in addition paragraph 214 discloses in response to the resolution of the reference picture of the sequence of pictures is different from the resolution of the current picture of the sequence of pictures, it is determined that wrap-around motion compensation is disabled for the current picture),
 	make a third determination regarding whether a width of the current picture is different from a width of a current reference picture, wherein the wrap-around compensation is disabled based the third determination indicating that the width of the current picture is different from the width of the current reference picture (Chen ‘972, paragraph 158 discloses the constraint on the wrap-around motion compensation enabling flag and wrap-around offset is changed to depend on the maximum picture width, which is signaled in SPS. And at a picture level, the check of picture width is introduced. The wrap-around can only be applied to the picture with a width satisfying the condition (i.e. the condition can be any condition set by a designer such as that the width of the current picture is different from the width of the current reference picture). For those pictures of which the width fails to meet condition, the wrap-around is turned off even if "sps_ref_wraparound_enabled_flag" is true).

Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0203972) herein after Chen ‘972 in view of Chen (US 2021/0185340) herein after Chen ‘340 and in further view of Chuang (US 2021/0185306) and in further view of Zhang (US 2018/0213264).

Chen ‘972, Chen ‘340 and Chuang do not explicitly disclose the following claim limitations: wherein the first flag is signaled in a video parameter set, and wherein the second flag is signaled in a sequence parameter set.
However, in the same field of endeavor Zhang discloses more explicitly the following:
wherein the first flag is signaled in a video parameter set, and wherein the second flag is signaled in a sequence parameter set (Zhang, paragraph 26 discloses At least one flag can be signalled in VPS (video parameter set), SPS (sequence parameter set), PPS (picture parameter set), slice header, or CU (coding unit)).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Chen ‘972, Chen ‘340 and Chuang with Zhang to create the system of Chen ‘972, Chen ‘340 and Chuang as outlined with a flag being signaled in a PPS set.
	The reasoning being is to reduce or remove redundancy associated with the block partitioning structure in video and image coding (Zhang, paragraph 3).

Regarding claim 5, Chen ‘972, Chen ‘340, Chuang and Zhang discloses the method of claim 4, wherein the wrap-around compensation is disabled based on the second flag being absent from the sequence parameter set structure (Chen ‘972, paragraphs 104-105 discloses "sps_ref_wraparound_enabled_flag" equal to 0 (absent) specifies that horizontal wrap-around motion compensation is not applied i.e. disabled).

(Zhang, paragraph 26 discloses At least one flag can be signalled in VPS (video parameter set), SPS (sequence parameter set), PPS (picture parameter set), slice header, or CU (coding unit)). The same motivation that was utilized in claim 4 applies equally as well to claim 8.

Regarding claim 12, Chen ‘972, Chen ‘340, Chuang and Zhang discloses the device of claim 11, wherein the wrap-around compensation is disabled based on the second flag being absent from the sequence parameter set (Chen ‘972, paragraphs 104-105 discloses "sps_ref_wraparound_enabled_flag" equal to 0 (absent) specifies that horizontal wrap-around motion compensation is not applied i.e. disabled).

Regarding claim 17, Chen ‘972, Chen ‘340, Chuang and Zhang discloses the non-transitory computer-readable medium of claim 15, wherein the first flag is signaled in a video parameter set, and wherein the second flag is signaled in a sequence parameter set (Zhang, paragraph 26 discloses At least one flag can be signalled in VPS (video parameter set), SPS (sequence parameter set), PPS (picture parameter set), slice header, or CU (coding unit)). The same motivation that was utilized in claim 4 applies equally as well to claim 17.

Regarding claim 18, Chen ‘972, Chen ‘340, Chuang and Zhang discloses the non-transitory computer-readable medium of claim 17, wherein the wrap- around compensation is disabled based on the second flag being absent from the sequence parameter set (Chen ‘972, paragraphs 104-105 discloses "sps_ref_wraparound_enabled_flag" equal to 0 (absent) specifies that horizontal wrap-around motion compensation is not applied i.e. disabled). The same motivation that was utilized in claim 4 applies equally as well to claim 18.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0203972) herein after Chen ‘972 in view of Chen (US 2021/0185340) herein after Chen ‘340 and in further view of Chuang (US 2021/0185306) and in further view of Shi (US 2008/0025390).

Regarding claim 7, Chen ‘972, Chen ‘340 and Chuang discloses the claimed invention as outlined above in claim 1.
Chen ‘972, Chen ‘340 and Chuang do not explicitly disclose the following claim limitations: wherein the third determination is made during an interpolation process for motion compensation
	However, in the same field of endeavor Shi discloses more explicitly the following: 
wherein the third determination is made during an interpolation process for motion compensation (Shi, paragraph 25 and abstract discloses the interpolation control module may dynamically enable or disable motion compensated frame interpolation, select a different type of interpolation, select a video frame prediction mode to be used in the motion compensated frame interpolation, or select different threshold values for frame interpolation).

	The reasoning being is that the dynamic frame interpolation adjustment techniques may result in more efficient and effective decoding of frames (Shi, paragraph 7).

Regarding claim 14, Chen ‘972, Chen ‘340, Chuang and Shi discloses the device of claim 13, wherein the third determination is made during an interpolation process for motion compensation (Shi, paragraph 25 and abstract discloses the interpolation control module may dynamically enable or disable motion compensated frame interpolation, select a different type of interpolation, select a video frame prediction mode to be used in the motion compensated frame interpolation, or select different threshold values for frame interpolation). The same motivation that was utilized in claim 7 applies equally as well to claim 14.

	Regarding claim 20, Chen ‘972, Chen ‘340, Chuang and Shi discloses the non-transitory computer-readable medium of claim 19, wherein the third determination is made during an interpolation process for motion compensation (Shi, paragraph 25 and abstract discloses the interpolation control module may dynamically enable or disable motion compensated frame interpolation, select a different type of interpolation, select a video frame prediction mode to be used in the motion compensated frame interpolation, or select different threshold values for frame interpolation). The same motivation that was utilized in claim 7 applies equally as well to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481